DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Publication Number 2014/0163983 A1, in view of  Hirai et al., WO 2017/138076 A1. 

Regarding claim 1, Kim discloses an input display control device comprising: processing circuitry performing a process of acquiring an image of a three-dimensional space (figure 1 and 9; paragraph 0037, may display converted text in accordance with the input of the user 110 to the display device 120, that is in a position corresponding to the input of the user 110, which Examiner interprets as three-dimensional space); acquiring curve information indicating a three-dimensional curve (figure 10; paragraph 0076, may detect  the user input that forms a curved line; user input may include a long touch and a touch and drag); acquiring a character string (figure 10; paragraph 0076, may display a text in the text output interface); and generating display information for superimposing character objects that are objects indicating characters included in the character string acquired on the image acquired, along a curve indicated by the curve information acquired (figure 10; paragraph 0077, text displayed on the curved line may be determined on the basis of a predetermined output font size and a length of the curve line formed by the user input), wherein when some of the character objects for the characters included in the character string acquired protrude out of a display area of a display since a length of the character string acquired is long (figure 14D, shows portion of text ‘thinking about your most’ protruding outside of text display area), (paragraph 0082, if a length of the word is longer than the predetermined length, the display device may detect the user input in a unit of the predetermined length until the length of the user input becomes longer than the length of the word, and may display the word in the text output interface).
However, it is noted that Kim discloses detecting user input unit the length of the user input becomes longer than the length of the word, but fails to specifically disclose generating the display information for arranging some of the character objects for the characters in a surrounding three-dimensional space of a three-dimensional space indicated by the display area along a curve obtained by extending a curve indicated by curve information acquired to non-display area.
Hirai discloses an input display control device comprising: processing circuitry performing a process of acquiring curve information (paragraph 5, acquires curve information indicating a curve); acquiring a character string (paragraph 5, a character string acquisition unit that acquires a character string); and generating display information for superimposing character objects that are objects indicating characters included in the character string acquired on the image acquire, along a curve indicated by the curve information acquired (paragraph 5, generates display information for displaying the character string acquired by the character string acquisition unit is provided), wherein when some of the character objects for the characters included in the character string acquired protrude out of a display area of a display since a length of the character string acquired is long (paragraph 5, if it is determined that a part of the character string acquired by the character string acquisition unit cannot be displayed along the curve because of the short length), generating the display information for arranging some of the character objects for the characters in a surrounding space indicated by the display area along a curve obtained by extending a curve indicated by curve information acquired to non-display area (paragraph 5, the shape of the extension part of the curve is determined from the shape of the curve. The curve is extended, and display information for displaying a part of the character string is generated along the curve of the extended portion).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the lengthening of the input detected of a curve or line as disclosed by Kim, the extension of the curve as disclosed by Hirai, to allow the display of the word in the text output interface.

Regarding claim 2, Kim discloses wherein when a position of the three-dimensional space indicated by the image acquired is changed and thus character objects arranged in the surrounding three-dimensional space enter the three-dimensional space whose position is changed, the process generates display information for superimposing the character objects arranged in the surrounding three-dimensional space on the image acquired (figure 9, user position is changed and the character arrangement changes, i.e. the text output interfaces).

Regarding claim 3, Kim discloses wherein the process includes accepting selection of the character string in which some of the character objects for the characters are arranged in the surrounding three-dimensional space (paragraph 0052, the display device may display the text preview interface a the right side of the user input, meanwhile, the display device may delete the provided text preview interface if the detected user input is not maintained continuously, which Examiner interprets as accepting selection of the character string in which some of the character objects for characters are arranged).

Regarding claim 4, Kim discloses wherein when a user's contact time with respect to a character object superimposed on the image, among the character objects for the characters included in the character string in which some of the character objects for the characters are arranged in the surrounding three-dimensional space, is longer than a threshold value, the process accepts selection of the character string (paragraph 0052, if the detected user input is not maintained continuously; paragraph 0076, the user input may include a long touch and a touch and drag).

Regarding claim 5, Kim discloses wherein the process includes adding, to contours of the character objects for the character included in the character string of which selection is accepted, outlines of a color different from that of the character objects (paragraph 0069, the display device may provide color, shade and light and darkness of the text preview interface and the text output interface differently, Examiner interprets the text output interface as accepted text; paragraph 0099, display device may display the text preview interface semi-transparently and display the text output interface opaquely).

Regarding claim 6, Kim discloses wherein the process includes accepting movement of the character string of which selection is accepted (paragraph 0084, the display device may detect the user input; the user input may correspond to an input substantially opposite to the user input for displaying the text, in that Kim discloses input as a touch and drag; see also figure 13).

Regarding claim 7, Kim discloses wherein when the process accepts movement for disposing the entire character string of which selection is accepted in the three-dimensional space indicated by the image acquired, the process generates display information for superimposing, on the image, the character objects for all the characters included in the character string (paragraph 0083, figure 13, text displayed in a text output interface is deleted, detects a user input and deletes a text displayed in a text output interface in response to the detected user input).

Regarding claim 8, Kim discloses wherein when the process accepts movement for moving the entire character string of which selection is accepted outside the image acquired, the process discards the character string (figures 6A and 6B, ‘thinking’ string is discarded and outside the image; also figure 13).

Regarding claim 9, Kim discloses wherein the process generates display information for superimposing, on the image, the objects arranged in the surrounding three-dimensional space by making a line break in the character string in which some of the character objects for the characters are arranged in the surrounding three-dimensional space (figure 14(d); paragraph 0091, the display device may display next text ‘thinking about your most’ in the changed text preview interface in response to the detected user input, which Examiner interprets as arranging in surrounding three-dimensional space).

Regarding claim 10, Kim discloses wherein the process generates a curve having a shape identical to a shape of the curve indicated by the curve information acquired, and generates display information for superimposing, on the image, the objects arranged in the surrounding three-dimensional space along the generated curve (figure 10; paragraph 0077, may display “Imaging” in the text output interface which forms a curved line).

Regarding claim 11, Kim discloses wherein the process generates display information for superimposing, on the image acquired, the character objects for all the characters included in the character string in which some of the character objects for the characters are arranged in the surrounding three-dimensional space, by moving the entire character string into the three-dimensional space indicated by the image (figures 11 and 12; figures 14C and 14D; paragraph 0090, if the display device detects a user input at the predetermined distance, it may provide a text preview interface of which position has been changed).

Regarding claim 12, Kim discloses wherein the process makes the length of the character string in which some of the character objects for the characters are arranged in the surrounding three-dimensional space less than or equal to a length of the curve indicated by the curve information acquired, by reducing sizes of the character objects for the characters included in the character string (paragraph 0056, display device may provide a text preview interface, of which size is reduced, in response to the touch and drag input based on two fingers towards the inside of the display device, in this case the reduced text preview interface may have the reduced amount of the text or an increased preview font size of the text as compared with the text preview interface).

Regarding claim 13, Kim discloses wherein when the length of the character string acquired is shorter than a length of the curve indicated by the curve information acquired, the process increases sizes of the character objects for the characters included in the character string within a range in which the length of the character string is not longer than the length of the curve (paragraph 0098, if a length of the second user input exceeds a width of a predetermined font size, the display device may display the text in the text output interface in a unit of a character).

Regarding claim 15, Kim discloses wherein the process acquires a plurality of pieces of the curve information, and the process generates display information for superimposing, on the image acquired, the character objects for the characters included in the character string acquired, along curves indicated by each of the plurality of pieces of curve information acquired (paragraph 0077, first text preview interface, in response to the first user input, first user input may correspond to an initial touch input for forming a curved line, next the display device may display ‘Imaging’ in the text output interface, which forms a curved line in response to the second user input which forms a curved line).

Regarding claim 16, it is rejected based upon similar rational as above.  Kim further discloses an input display control method (paragraph 0013).

Regarding claim 17, it is rejected based upon similar rational as above. Kim further discloses an input display system comprising: processing circuitry performing a process (paragraph 0012).  Hirai further discloses  acquiring an image of a three-dimensional space; accepting operation of drawing a line in the three-dimensional space; determining a locus of the line drawn by the operation accepted (In FIG. 22, each of the operation receiving unit 1, a character management DB 2, a character managing unit 3, a locus determining unit 4, the character string recognizing unit 60, a curve information acquiring unit 9, a character string acquiring unit 10, a character attribute information acquiring unit 11).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hirai as applied to claim 1 above, and further in view of 
Yano, WO2008/075789 A1.

Regarding claim 14, Kim discloses placing characters on a curve (figure 10). Hirai further discloses acquiring character strings and acquiring a curve (paragraph 5, acquires curve information indicating a curve); acquiring a character string (paragraph 5, a character string acquisition unit that acquires a character string); and generating display information for superimposing character objects that are objects indicating characters included in the character string acquired on the image acquire, along a curve indicated by the curve information acquired (paragraph 5, generates display information for displaying the character string acquired by the character string acquisition unit is provided), (paragraph 5, if it is determined that a part of the character string acquired by the character string acquisition unit cannot be displayed along the curve because of the short length).
However, it is noted that Kim and Hirai fail to disclose wherein the process performs processing of replacing the character string acquired with another character string having a meaning identical to a meaning of the character string and having a length shorter than the length of the character string, and generates display information for superimposing, on the image acquired, the character objects for all the characters included in the character string after replacement processing, along the curve indicated by the curve information acquired.
	Yano discloses wherein the process performs processing of replacing the character string acquired with another character string having a meaning identical to a meaning of the character string and having a length shorter than the length of the character string, and generates display information for superimposing, on the image acquired, the character objects for all the characters included in the character string after replacement processing, along the curve indicated by the curve information acquired (paragraph 0009, when the column length exceeds the display width of the display screen, a shortened character string generation unit that generates a shortened character string of the length included in the display width and a shortened character string of the length included in the display width are displayed on the screen; paragraph 0014; acquires an input character string that has an arbitrary number of digits, and an input character string acquisition unit 10. The partial character string (word) of the European input character string obtained in step (b) includes a short character string generation unit 11 that generates a short character string having the same meaning as the partial character).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the different displays having words or character strings longer than the input length as disclosed by Kim and Hirai, the abbreviated characters and shortened characters ad disclosed by Yano, to take some measures on the display so the user can visually recognize the character string other than by scrolling, by replacing the characters with an abbreviated character having the same meaning. 

Response to Arguments
Applicant's arguments filed 05/19/2022 have been fully considered but they are not persuasive.
Applicant argues that the Office action fails to explain why the description in Kim can be interpreted as three-dimensional space.  Examiner responds the cited portion and figures 1 and 9 show the user 110 in a three-dimensional space.  Applicant argues Kim discloses the touch input can be a two-dimensional input and the prior art cited Kim, Hirai and Yano each fail to disclose a three-dimensional space or curve.  Examiner responds Kim discloses in paragraph 0038, input of the user may include a touch and hovering input; paragraph 0087, may detect a touch input and display based on font size and length of the touch input, i.e. two dimensions, the display device may include a hovering input with a predetermined distance from the display device, therefore adding a third dimension to the detected input.  Examiner further responds Kim discloses paragraph 0044, the sensor unit and a plurality of sensing means which may include a depth sensor, global positioning sensor, and the sensor unit may sense hovering, where the hand of the user does not touch the screen by stays a certain distance, therefore Examiner maintains the interpretation of Kim as disclosing acquiring in a  three-dimensional space, i.e. the size, length and a hover, or depth or distance away.  Examiner further responds Hirai discloses paragraph 0013, the character attribute table indicating a character size, character height and character width, therefore also alluding to a three-dimension space.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/         Primary Examiner, Art Unit 2616